 
 
I 
111th CONGRESS 1st Session 
H. R. 4409 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2009 
Mr. Gene Green of Texas (for himself and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to authorize a program for the training of medical residents in community-based settings. 
 
 
1.Short titleThis Act may be cited as the Community-Based Residency Training Act of 2009. 
2.Training of medical residents in community-based settingsPart C of title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is amended by adding at the end the following: 
 
749.Training of medical residents in community-based settings 
(a)ProgramThe Secretary shall establish a program for the training of medical residents in community-based settings consisting of awarding grants and contracts under this section. 
(b)Development and operation of community-Based programsThe Secretary shall make grants to, or enter into contracts with, eligible entities— 
(1)to plan and develop a new primary care residency training program, which may include— 
(A)planning and developing curricula; 
(B)recruiting and training residents and faculty; and 
(C)other activities designated to result in accreditation of such a program; or 
(2)to operate or participate in an established primary care residency training program, which may include— 
(A)planning and developing curricula; 
(B)recruitment and training of residents; and 
(C)retention of faculty. 
(c)Eligible entityTo be eligible to receive a grant or contract under subsection (b), an entity must be designated as eligible to receive payment for the direct costs of medical education under section 1886(k) of the Social Security Act. 
(d)PreferencesIn awarding grants and contracts under paragraph (1) or (2) of subsection (b), the Secretary shall give preference to entities that— 
(1)support teaching programs that address the health care needs of vulnerable populations; or 
(2)are a Federally qualified health center (as defined in section 1861(aa)(4) of the Social Security Act) or a rural health clinic (as defined in section 1861(aa)(2) of such Act). 
(e)Additional preferences for established programsIn awarding grants and contracts under subsection (b)(2), the Secretary shall give preference to entities that have a demonstrated record of training— 
(1)a high or significantly improved percentage of health professionals who provide primary care; 
(2)individuals who are from disadvantaged backgrounds (including racial and ethnic minorities underrepresented among primary care professionals); or 
(3)individuals who practice in settings having the principal focus of serving underserved areas or populations experiencing health disparities (including serving patients eligible for medical assistance under title XIX of the Social Security Act or for child health assistance under title XXI of such Act or those with special health care needs). 
(f)Period of Awards 
(1)In generalThe period of a grant or contract under this section— 
(A)shall not exceed 3 years for awards under subsection (b)(1); and 
(B)shall not exceed 5 years for awards under subsection (b)(2). 
(2)Special rules 
(A)An award of a grant or contract under subsection (b)(1) shall not be renewed. 
(B)The period of a grant or contract awarded to an entity under subsection (b)(2) shall not overlap with the period of any grant or contact awarded to the same entity under subsection (b)(1). 
(g)ReportThe Secretary shall submit to the Congress an annual report on the program carried out under this section. 
(h)DefinitionsIn this section: 
(1)Health disparitiesThe term health disparities includes health and health care disparities and means population-specific differences in the presence of disease, health outcomes, or access to health care. For purposes of the preceding sentence, a population may be delineated by race, ethnicity, primary language, sex, sexual orientation, gender identity, disability, socioeconomic status, or rural, urban, or other geographic setting, and any other population or subpopulation determined by the Secretary to experience significant gaps in disease, health outcomes, or access to health care. 
(2)Primary care residentThe term primary care resident has the meaning given the term in section 1886(h)(5)(H) of the Social Security Act. 
(3)Primary care residency training programThe term primary care residency training program means a program that— 
(A)is an approved medical residency training program described in section 1886(h)(5)(A) of the Social Security Act for primary care residents; and 
(B)in the case of entities seeking awards under subsection (b)(2), is accredited, or operates in partnership with a program that is accredited, by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association. 
(i)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated the following: 
(1)$40,800,000 for fiscal year 2011. 
(2)$43,010,000 for fiscal year 2012. 
(3)$45,050,000 for fiscal year 2013. 
(4)$47,260,000 for fiscal year 2014. 
(5)$49,640,000 for fiscal year 2015. . 
 
